Citation Nr: 0026273	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  99-11 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether a substantive appeal received on November 12, 1998, 
was timely filed.

ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a Manila, Philippines, Department of 
Veterans Affairs (VA) Regional Office (RO) determination that 
the appellant did not timely file a substantive appeal 
following the issuance of a statement of the case (SOC) with 
respect to the RO's August 1993 denial of appellant's claim 
for service connection for cause of death based on the lack 
of basic eligibility for VA benefits.  At the time of a 
previous appeal that was before the Board in June 1998, the 
Board found that a notice of disagreement (NOD) as to the 
August 1993 determination letter had been filed by the 
appellant, and remanded the matter with directions that the 
RO thereafter issue an appropriate SOC, making sure to advise 
the appellant that her appeal in regards to the claim of 
service connection for cause of death would be returned to 
the Board following the issuance of the SOC only if it was 
perfected by the filing of a timely substantive appeal.  The 
Board has reviewed the SOC issued by the RO in this regard 
and has found that it contains the notice requested in the 
Board's remand of June 1998.


FINDINGS OF FACT

1.  The RO notified the appellant of its denial of the 
requested benefits in August 1993.

2.  The appellant filed a NOD in October 1993.

3.  The SOC was issued in July 1998.

4.  The substantive appeal was received in November 1998.


CONCLUSION OF LAW

The appellant's November 1998 substantive appeal was 
untimely, and the August 1993 determination letter is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
20.200, 20.202, 20.302 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal consists of a timely notice of disagreement in 
writing and, after a statement of the case has been 
furnished, a timely substantive appeal.  The law requires 
that a substantive appeal be filed within 60 days from the 
date of mailing of the statement of the case, or within the 
remainder of the one-year period from the date of mailing of 
the notification of the rating decision being appealed, 
whichever period ends later.  The date of mailing of the 
statement of the case will be presumed to be the same as the 
date of the statement of the case, and the date of mailing of 
the letter of notification of the determination will be 
presumed to be the same as the date of that letter for 
purposes of determining whether an appeal has been timely 
filed.  An extension of the 60-day period for filing a 
substantive appeal or the 30-day period for responding to a 
supplemental statement of the case may be granted for good 
cause shown, but the request for an extension must be made 
prior to expiration of the time limit for filing the 
substantive appeal.  Otherwise, the decision becomes final 
and is not subject to revision on the same factual basis.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.200, 20.302, 
20.303 (1999). 

Here, the RO mailed notification of its denial of benefits in 
August 1993, and as was noted previously, in June 1998, the 
Board determined that the appellant filed a timely NOD with 
the August 1993 determination letter in October 1993.  In 
June 1998, the Board also remanded the claim for service 
connection for cause of death with directions that the RO 
thereafter issue an appropriate SOC, making sure to advise 
the appellant that her appeal in regards to the claim of 
service connection for the cause of death would be returned 
to the Board following the issuance of the SOC only if it was 
perfected by the filing of a timely substantive appeal.  The 
RO subsequently issued the requested SOC on July 7, 1998, and 
the Board's review of the SOC reveals that it contains the 
notice requested in the Board's remand of June 1998.  
Thereafter, the substantive appeal, dated September 30, 1998, 
together with a letter of the same date, was received by the 
RO on November 12, 1998.  The RO regarded the substantive 
appeal as untimely and provided notification of this defect 
to the appellant in January 1999.

The Board notes that the RO's July 7, 1998 letter furnishing 
the statement of the case also notified appellant that she 
had 60 days within which to file her appeal.  Under the 
circumstances of this case, the appellant had until September 
5, 1998, in which to perfect her substantive appeal, and the 
record does not contain any indication that an extension of 
time was timely requested with respect to the filing of the 
appellant's substantive appeal.

Rather, the appellant has noted the circumstances which 
delayed the filing of her substantive appeal until 
substantially beyond September 5, 1998, including her son's 
omission to tell her of his receipt of the envelope 
containing the SOC and the fact that she did not find the 
envelope until the middle of September 1998, which was 
already beyond the expiration of the 60-day time period.  
Unfortunately, however, the applicable regulations do not 
contain any provisions that would allow the Board to excuse 
the late filing of the SOC.  Although the circumstances noted 
by the appellant are regrettable, the fact remains that the 
substantive appeal was untimely and that the August 1993 
determination letter therefore became final.  Her explanation 
of the reason why she did not timely file the substantive 
appeal simply discloses garden variety neglect on her part: 
she was reportedly away from her home when the letter was 
received and her son, who reportedly was aware of the letter, 
failed to bring it to her attention during the relevant 
period of time after she returned home in the third week of 
August.  She reports she then went to be with a sick relative 
and only discovered the letter on top of her dresser or 
wardrobe when she returned.   Nothing in this explanation 
raises any argument that would warrant any equitable tolling 
of the time limit, even if the Board had the authority and 
inclination to examine the facts of this case on that basis.  
Certainly no action of VA impaired her ability to file a 
timely substantive appeal and the importance of this was 
expressly highlighted in the Board's determination June 1998.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim that the substantive appeal, 
received November 12, 1998, was timely filed.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104(a), 20.200, 20.302, 20.303.


ORDER

The substantive appeal, received November 12, 1998, is 
untimely, and the benefit sought on appeal is denied



		
	Richard B. Frank
	Veterans Law Judge
	Board of Veterans' Appeals

